DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 7-8 recite “determining whether or not a specific passenger in the car has spoken …” and “activating a function of an in-car communication …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “determining …” and “activating …” in the context of this claim encompasses the user manually determines whether or not a specific passenger in a car has spoken a command, and if so, activates a function in a car, such as controlling a radio or entertainment system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 
Similarly, dependent claims 2-6 include additional steps of identifying a speaker and recognizing speech command that are also considered an abstract idea since a person can identify, recognize speech, and control a function in a vehicle.  These steps are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon (USPG 2009/0055178, hereinafter referred to as Coon).

Regarding claims 1 and 7-8, Coon discloses an in-car communication system, device, and method, comprising: 
a sound input device provided in a car (paragraph 17, microphone 22 for receiving speech input); 
a sound output device provided in the car (paragraphs 20-21, “Call Voice Mail” indicates controlling of a phone, which inherently includes a speaker output; “Play DVD” indicates controlling of an in-vehicle DVD player, which inherently includes a speaker system; also, it is well-known that a vehicle is equipped with an audio with connected speaker system); 
a processor to execute program (figure 3, processor);
figure 4, memory for storing program instructions), when executed by the processor, performs processes of:
determining whether or not a specific passenger in the car has spoken, on the basis of sound data collected by the sound input device (paragraph 18, “speaker identification software is used to determine the identity of the person in the vehicle 10 that is speaking”); and 
activating a function of an in-car communication to 29be established between passengers in the car by using the sound output device, when it is determined by the processor that the specific passenger has spoken (paragraphs 16, 18, and 20-23, “personalized feature settings” for each user in the vehicle; and controlling various devices such as audio devices, phone, DVD player, etc.; These devices inherently includes an output device such as speaker; also see figure 3 for navigation system and entertainment systems). 

Regarding claims 2-6, Coon further discloses the in-car communication control device according to claim 1, wherein the determination unit determines whether or not the specific passenger has spoken, on the basis of the sound data collected in the car (paragraph 18, identify the speaker that is speaking in the vehicle based on input speech), information indicative of association relationships between seats and passengers in the car (paragraphs 20-23, “Each passenger is located in a different zone within the passenger compartment 12, such that the microphone array 22 picks up voice commands from the zone that the speaker is located within and determines the location and identity of the speaker, in addition  to recognizing the spoken commands from that specific speaker”; that is the relationship between the speaker and the location location of the speaker; also see figure 3 for navigation system and entertainment systems), and voice data of each of the passengers in the car (paragraphs 20-23, identify the person speaking command associated with the speech input; also see figure 3 for navigation system and entertainment systems); wherein the determination unit determines whether or not the specific passenger has spoken, on the basis of collection timings of respective sound data by multiple microphones provided in the car (paragraph 28, identify speaker/zone based on “… amplitude and time delay of signals received by the various microphone elements A1-A4”); wherein the determination unit determines whether or not the specific passenger has spoken, on the basis of a position of a microphone among multiple telephones provided in the car, that has collected a sound having a 28highest sound level (paragraph 28, identify speaker/zone based on “… amplitude and time delay of signals received by the various microphone elements A1-A4”; it would have been obvious that the closer to the microphone the speaker is, the higher sound level that microphone would pick up); which comprises a voice recognition unit for performing voice recognition on the sound data collected in the car, wherein the control unit activates the function of the in-car communication, when it determines that a keyword for activation has been spoken by the specific passenger, on the basis of a recognition result by the voice recognition unit (paragraphs 20-21, “speech recognition” is performed on the received speech input to determine a command intended by the speaker; also see figure 3 for navigation system and entertainment systems); which comprises a voice recognition unit for performing voice recognition on the sound data collected in the car, wherein the control unit deactivates the function of the in-car paragraphs 20-21, “Eject DVD” deactivates the DVD player; also see figure 3 for navigation system and entertainment systems).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tzirkel-Hancock et al. (USPG 2017/0217445) teach a system for intelligent passenger-vehicle interactions.  Chen (USPN 9697824) teaches a voice control system with dialect recognition.  Talwar et al. (USPG 2016/0039356) teach a method using microphone zones in a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656